DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
In the Applicant’s amended independent claim 1, “wherein the at least one powder evacuation cavity is selectively in fluid communication with the build volume through at least one gating valve” was not disclosed in prior art.  
The prior art of Barnhart (US20160318253A1) teaches at least one powder evacuation cavity (Fig. 1, item 76) is selectively in fluid communication with the build volume through at least one gating valve.  The “releasably secured” magnetic connection is released to separate the seal (Fig. 3, item 74) from the build chamber inner wall (Fig. 3, item 48), which are the disc and seat of the now-opened circular valve used to begin the removal of unused powder contained in the build chamber from the build chamber once a part has been completed (Fig. 3, powder flow lines; [0028-0029]).  However, this evacuation cavity is located directly beneath, not peripheral to the build chamber.
The other type of evacuation cavity taught by Barnhart applicable to claim 1 is Figure 1, item 100; this evacuation chamber is peripherally located to the build chamber, but is not in fluid communication with the build chamber.
Neither type of evacuation cavity individually meets all claim elements of claims 1 and 2, nor provides an obvious path to combine the two evacuation cavity types, or a motivation to attempt this.  
	

The prior art of Joerger (US20170232670A1) teaches evacuation ports (Fig. 3, items 304 ,324; Fig. 5, item 522) that extend radially from within an additively manufactured object that removes unfused powder from its interior [0019, 0031].  However, Joerger is silent on the path of the vacuum tubes outside of the build chamber, and all other aspects of the powder evacuation system. 
In the Applicant’s amended independent claim 3, “further comprising an oscillation transducer operatively connected to the build volume to vibrate the build volume to facilitate flow of powder from the build volume into the at least one powder evacuation cavity.” was not disclosed in prior art.  
Barnhart teaches an oscillation transducer operatively 15connected to the build volume to vibrate the build volume to facilitate flow of powder from the build volume into the at least one powder evacuation cavity (Fig. 3, item 102; [0031]).  “The chamber shaker 102 may be any suitable shaker configured to help evacuate powder from the build chamber 46, … for example, ultrasonic” [0031].  
Barnhart teaches the chamber shaker surrounding the build chamber from the build volume into a powder evacuation cavity; however, this is powder evacuation cavity type (Fig. 1, item 76) that is located beneath, not peripheral to/peripherally around, the build chamber.
In the Applicant’s amended independent claim 8, “wherein the at least one evacuation cavity consists of includes a single evacuation cavity that surrounds the build volume peripherally.” was not disclosed in prior art.  
Barnhart fails to teach the evacuation cavities that surrounds the build volume peripherally comprise a 15single evacuation cavity.

No other art teaches one single powder evacuation chamber surrounding a build chamber, peripherally around the build chamber relative to the build direction.
In the Applicant’s amended element of independent claim 9, “a controller operatively connected to the build plate, the recoater, and the sintering laser to control additive manufacture of a part in the build volume, wherein the controller is operatively connected to the at least one evacuation cavity to automatically initiate powder removal from the build volume after completing a build.” was not disclosed in prior art.  
Barnhart, in view of Cox (US20060214335A1), teaches a build plate, a recoater, and a sintering laser for the additive manufacture of a part in a build volume, with at least one evacuation 20cavity for powder removal from the build volume after completing a build.
Barnhart does not teach a controller operably connected to the evacuation cavity to automatically initiate powder removal of the evacuation cavities (Fig. 3, items 100, 76; [0025]) peripheral to the build chamber; and additionally these cavities could not initiate powder removal from the build chamber as they are not in fluid connection with the build chamber.
The prior art of Buller (US20170165792A1) teaches a controller operably coupled to a recoater, energy beam, and build plate to control part manufacture [0021, 0022].  Buller also teaches a controlled material recycling system that can recycle powder “before, after, and/or during the formation of the 3D object” [0266].  However, Buller does not teach the evacuation ports surrounding the build chamber in fluid communication with the build volume.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742